                                                       1   John S. Delikanakis, Esq.
                                                           Nevada Bar No. 5928
                                                       2   Kiah D. Beverly-Graham, Esq.
                                                       3   Nevada Bar No. 11916
                                                           SNELL & WILMER L.L.P.
                                                       4   50 West Liberty Street, Suite 510
                                                           Reno, Nevada 89501-1961
                                                       5   Telephone: 775-785-5440
                                                           Facsimile: 775-785-5441
                                                       6   Email: jdelikanakis@swlaw.com
                                                       7          kbeverly@swlaw.com

                                                       8   Attorneys for Plaintiff Wells Fargo Bank, N.A.

                                                       9                                UNITED STATES DISTRICT COURT

                                                      10                                        DISTRICT OF NEVADA

                                                      11

                                                      12   WELLS FARGO BANK, N.A., a national
             3883 Howard Hughes Parkway, Suite 1100




                                                           banking association,,                                  Case No. 2:16-cv-02621-RFB-NJK
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                  Plaintiff,                      STIPULATION AND ORDER FOR
                         LAW OFFICES


                          702.784.5200




                                                      14                                                          DISMISSAL WITH PREJUDICE
                               L.L.P.




                                                           vs.
                                                      15
                                                           LAS VEGAS DEVELOPMENT GROUP,
                                                      16   LLC, a Nevada limited-liability company;
                                                           ABSOLUTE COLLECTION SERVICES,
                                                      17   LLC, a Nevada limited-liability company;
                                                           MOUNTAIN GATE AT SUNRISE
                                                      18   MOUNTAIN HOMEOWNERS’
                                                           ASSOCIATION, a Nevada non-profit
                                                      19   corporation,
                                                      20                          Defendants.
                                                      21
                                                                  Plaintiff Wells Fargo Bank, N.A., Defendant Las Vegas Development Group, LLC, and
                                                      22
                                                           Defendant Absolute Collection Services, LLC, who are all the parties who have answered or
                                                      23
                                                           appeared in this action, by and through their respective undersigned counsel of record, hereby
                                                      24
                                                           stipulate and agree, as follows:
                                                      25
                                                           ///
                                                      26
                                                           ///
                                                      27
                                                           ///
                                                      28

                                                                                                            -1-
                                                       1          Pursuant to Fed. R. Civ. P. 41, this matter, including all claims and counterclaims raised
                                                       2   therein, may be dismissed with prejudice with each party to bear its own fees and costs.
                                                       3   Dated: August 15, 2018.                              Dated: August 15, 2018.
                                                       4   SNELL & WILMER L.L.P.                                ROGER P. CROTEAU & ASSOCIATES
                                                       5
                                                           By: /s/ Kiah D. Beverly-Graham                       By: /s/ Timothy E. Rhoda
                                                       6   John S. Delikanakis, Esq.                            Roger P. Croteau, Esq.
                                                           Nevada Bar No. 5928                                  Nevada Bar No. 4958
                                                       7   Kiah D. Beverly-Graham, Esq.                         Timothy E. Rhoda, Esq.
                                                           Nevada Bar No. 11916                                 Nevada Bar No. 7878
                                                       8                                                        9120 West Post Road, Suite 100
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, NV 89169                                  Las Vegas, NV 89148
                                                       9                                                        Telephone: (702) 254-7775
                                                           Telephone: (702) 784-5200
                                                           Facsimile: (702) 784-5252                            Facsimile: (702) 228-7719
                                                      10
                                                           Attorneys for Plaintiff Wells Fargo                  Attorneys for Defendant Las Vegas
                                                      11                                                        Development Group, LLC
                                                           Bank, N.A., Inc.
                                                      12   Dated: August 15, 2018
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           ABSOLUTE COLLECTION
                         LAW OFFICES


                          702.784.5200




                                                      14   SERVICES, LLC
                               L.L.P.




                                                      15   By: /s/ Shane D. Cox______________________
                                                           Shane D. Cox, Esq.
                                                      16
                                                           Nevada Bar No. 13852
                                                      17   8440 W. Lake Mead Blvd, Suite 201
                                                           Las Vegas, NV 89128
                                                      18
                                                           Attorney for Absolute Collection
                                                      19   Services, LLC

                                                      20

                                                      21

                                                      22                                               ORDER

                                                      23                         IT IS SO ORDERED. The Clerk of the Court is instructed to close the
                                                                          case accordingly.
                                                      24

                                                      25

                                                      26                                                RICHARD F. BOULWARE, II
                                                                                                        United States District Judge
                                                      27                                                DATE:        October 2, 2018
                                                      28

                                                                                                          -2-
